     Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 1 of 11 PageID: 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF NEW JERSEY

DYNAJAH GREENE                                   :
356 WARREN STREET                                :      CIVIL ACTION
PHILLIPSBURG, NJ 08865                           :
      AND                                        :
CARRIE STEPNEY                                   :
454 PURSEL STREET                                :
PHILLIPSBURG, NJ 08865,                          :
                      Plaintiffs                 :
                                                 :
      VS.                                        :      JURY TRIAL DEMANDED
                                                 :
POLICE OFFICER WILLIAM LANCE                     :
BADGE NUMBER 305                                 :
120 FILMORE STREET                               :      NO.
PHILLIPSBURG, NJ 08865                           :
      AND                                        :
CHIEF OF POLICE ROBERT STETTNER                  :
BADGE NUMBER 288                                 :
120 FILMORE STEET                                :
PHILLIPSBURG, NJ 08865                           :
      AND                                        :
TOWN OF PHILLIPSBURG                             :
120 FILMORE STEET                                :
PHILLIPSBURG, NJ 08865,                          :
                      Defendants                 :
                                                 :

                                       COMPLAINT

   1. Plaintiffs bring this action for damages pursuant to 42 U.S.C. § 1983 and the Fourth

      Amendment, as encompassed and applied to the states through the Fourteenth

      Amendment of the United States Constitution.

                           I.       JURISDICTION AND VENUE

   2. The court has jurisdiction over the Federal Law Claims pursuant to 28 U.S.C. § 1331 and

      § 1343 and jurisdiction over the State Law Claims pursuant to the principals of pendant

      and ancillary jurisdiction.
  Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 2 of 11 PageID: 2




3. Venue is proper under 28 U.S.C. § 1391(b) because the causes of action upon which this

   complaint is based arose in Warren County, New Jersey.

                                   II.      PARTIES

4. Plaintiff, Dynajah Green, is an adult citizen of the State of New Jersey, residing at 356

   Warrant Street, Phillipsburg, New Jersey 08865.

5. Plaintiff, Carrie Stepney, is an adult citizen of the State of New Jersey, residing at 454

   Pursel Street, Phillipsburg, New Jersey 08865.

6. Defendants, Police Officer William Lance and Chief of Police Robert Stettner, were at all

   material times employed as police officers by the defendant, Town of Phillipsburg, and are

   being sued both individually, and in their official capacity as officers, agents and/or

   employees of the Town of Phillipsburg.

7. Defendant, Town of Phillipsburg, is an entity organized and existing under the laws of the

   State of New Jersey, which maintains a central office and/or principal place of business

   located as captioned.

8. At all material times, Defendant, Town of Philipsburg, was charged with the responsibility

   of testing, hiring, training, disciplining and supervising members of the Town of

   Phillipsburg Police Department, including in particular, the individual Defendant, Police

   Officer William Lance.

9. At all material times, the Defendants Police Officer William Lance and Chief of Police

   Robert Stettner, acted within the course and scope of their employment, under the color of

   state law and pursuant to the customs, policies and/or practices of the Town of Phillipsburg

   Police Department and the Defendant, Town of Phillipsburg.
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 3 of 11 PageID: 3




                          III.    FACTUAL AVERMENTS

10. In August of 2019, in the afternoon, the plaintiff, Dynajah Green, was at the Wawa on

   Roseberry Street, with her friend Angelica Karry, when Defendant, Police Officer

   William Lance placed the Plaintiff’s (Dynajah Green) hand on his erect penis. Police

   Officer William Lance then stated “do you like what you feel?” Plaintiff yanked her

   hand back and screamed at Defendant, Police Officer William Lance, who was still in his

   full police uniform and in a marked police car.

11. Angelica Karry, Plaintiff’s friend, questioned why Dynajah Green’s hand was in Officer

   Lance’s car; then Plaintiff Dynajah Green explained to her what had just occurred.

12. Prior to this incident and even after this incident Defendant, Police Officer Lance, would

   always harass the Plaintiff as he would often wink at her, would blow kisses at her and

   would sexually harass her while in uniform, he would even reach out to her via cellular

   communication.

13. In July of 2021, The Plaintiff, Dynajah Green, posted on Facebook that Police Officer

   William Lance is a Perv. A number of woman commented on the thread with regards to

   their own story in regards to their interaction with Defendant, Police Officer William

   Lance.

14. The Plaintiff was contacted by Warren County Prosecutor’s Office, where she submitted

   to an interview with the County Detectives Special Victim’s Unit and subsequently

   Police Officer William Lance was charged criminally with sexual misconduct and related

   offenses.
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 4 of 11 PageID: 4




15. Prior to this incident, Defendant, Police Officer William Lance, had subjected the

   Plaintiff to grooming behavior which allowed the Plaintiff to believe that the Defendant,

   Police Officer William Lance, was someone she could trust.

16. On or about March 1, 2020, the Plaintiff, Carrie Stepney, was inside the Wawa on

   Roseberry Street, with her children when all of a sudden Defendant, Police Officer

   William Lance, touched her buttocks then lifted her up and kissed her while in uniform;

   this was unwanted and non-consensual sexual contact.

17. Plaintiff, Carrie Stepney, was threatened to remain silent by Defendant, Police Officer

   William Lance.

18. As a direct and proximate result of the above, the Plaintiffs, Dynajah Green and Carrie

   Stepney, suffered personal injuries including, but not limited to chronic-post stress

   disorder,   depression,   intrusive   thoughts,   self-injurious   behavior,   humiliation,

   embarrassment, self-blame, shame, anguish, fear, insomnia, nightmares, loss of

   enjoyment of life’s pleasures and he will have to expend substantial monies for their

   medical and psychological care for an indefinite time into the future.

                         COUNT I - 42 U.S.C. § 1983
                    HARRASMENT, ASSAULT & BATTERY
               PLAINTIFFS V. POLICE OFFICER WILLIAM LANCE

19. All preceding paragraphs are fully incorporated herein by reference.

20. As aforesaid, the Defendant, Police Officer William Lance (Badge Number 305), acting

   within the course and scope of his employment, under the color of state law, and pursuant

   to the customs, policies and/or practices of defendant, Town of Phillipsburg, and the

   Phillipsburg Police Department, did intentionally and maliciously subject the plaintiff to

   sexual harassment and unwanted sexual contact, without consent nor any cause or
  Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 5 of 11 PageID: 5




   justification and thereby deprived the plaintiff of their rights, privileges and immunities

   under the Constitution of the United States and the laws of the State of New Jersey and

   the United States; in particular, the plaintiff's rights under the Fourth and Fourteenth

   Amendments to the Constitution of the United States.

21. As aforesaid, the Defendant, Police Officer William Lance (Badge Number 305), was

   acting within the course and scope of his employment, under the color of state law, and

   pursuant to the customs, policies and/or practices of the Town of Phillipsburg Police

   Department, intentionally and maliciously used his position of authority to illegally

   assault the plaintiff without due process, by the above described actions, all of which

   actions violated the plaintiff's rights under the Fourth and Fourteenth Amendments to the

   Constitution of the United States, the laws of the United States.

22. As aforesaid, Defendant, Police Officer William Lance (Badge Number 305), acting

   within the course and scope of his employment, under the color of state law, and pursuant

   to the customs, policies and/or practices of defendant, Town of Phillipsburg Police

   Department, and the town of Phillipsburg has been deliberately indifferent to the rights of

   citizens, including the Plaintiffs, to be free from unlawful contact, which deliberate

   indifference violated the Plaintiffs’ rights under the Fourth and Fourteenth Amendments

   of the Constitution of the United States and the laws of the United States.

23. As a direct and proximate result of the malicious and intentional and reckless actions of

   Defendant, Police Officer William Lance (Badge Number 305), the Plaintiffs suffered

   injuries as more fully described above.
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 6 of 11 PageID: 6




   WHEREFORE, pursuant to 42 U.S.C. § 1983 and 1988, the Plaintiff demands

compensatory and punitive damages against Defendant, Police Officer William Lance

(Badge Number 305), in an amount to fairly and adequately compensate the Plaintiffs, in

addition to interest, costs, attorney's fees and delay damages.

                           COUNT II- 42 U.S.C. § 1983
                           SUPERVISOR LIABILITY
                PLAINTIFFS V. POLICE CHIEF ROBERT STETTNER

24. All preceding paragraphs are fully incorporated herein by reference.

25. Defendant, Police Chief Robert Stettner was aware of the numerous acts and complaints of

   sexual harassment towards citizens by Police Officer William Lance.

26. Defendants, Police Chief Robert Stettner, had a constitutional and/or statutory duty to

   intervene due to those prior acts and citizen complaints in regards to harassment by

   Police Officer William Lance and his failure to do so resulted in the violation of the

   Plaintiffs constitutional and statutory rights.

27. Upon information and belief, the Defendant, Police Chief Robert Stettner, knew that the

   Plaintiffs constitutional rights were being violated, and despite such awareness, failed to

   intervene.

28. Furthermore, the Defendant, Police Chief Robert Stettner, had a realistic opportunity to

   intervene to prevent and/or limit the violation of the Plaintiffs’ rights, but they refused

   and/or failed to do so.

29. As a direct and proximate result of the actions of the Defendant, the Plaintiffs suffered

   injuries as more fully described above.
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 7 of 11 PageID: 7




   WHEREFORE, pursuant to 42 U.S.C. § 1983 and 1988, Plaintiffs demand

compensatory and punitive damages against Defendant, Police Chief Robert Stettner (Badge

Number 288), in an amount to fairly and adequately compensate the Plaintiffs , in addition to

interest, costs, attorney's fees and delay damages.

                            COUNT III - 42 U.S.C. § 1983
                                CONSPIRACY
             PLAINTIFFS V. POLICE CHIEF ROBERT STETTNER AND
                     POLICE OFFICER WILLIAM LANCE


30. All preceding paragraphs are fully incorporated herein by reference.

31. Plaintiff believes and therefore avers that the Defendants, Police Chief Robert Stettner

   (Badge Number 288) and Police Officer William Lance (Badge Number 305), entered

   into a conspiracy to subject the Plaintiffs to unwanted sexual contact and to deny their

   constitutional rights under the Constitution of the United States and the laws of the United

   States.

32. As aforesaid, the Defendants, Police Chief Robert Stettner (Badge Number 288) and

   Police Officer William Lance (Badge Number 305) performed overt acts in furtherance

   of the conspiracy.

33. The conspiracy directly and proximately resulted in harm to the Plaintiffs, including the

   deprivation of their rights and privileges under the Constitution of the United States and the

   laws of the United States.

34. Plaintiffs believes and therefore avers, that the Defendants, Police Chief Robert Stettner

   (Badge Number 288) and Police Officer William Lance (Badge Number 305), acting

   within the course and scope of their employment, under the color of state law, and pursuant

   to the customs, policies and/or practices of the Town of Phillipsburg Police Department
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 8 of 11 PageID: 8




    and/or Defendant, Town of Phillipsburg, provided intentional as well as unintentional

    support to the conspiracy to deprive the Plaintiffs, of their his rights and privileges under

    the Constitution of the United States and the laws of the United States.

    WHEREFORE, pursuant to 42 U.S.C. § 1983 and 1988, Plaintiffs demand

compensatory against Defendants, Police Chief Robert Stettner (Badge Number 288) and

Police Officer William Lance (Badge Number 305), jointly and/or severally, in an amount to

fairly and adequately compensate the Plaintiffs and in addition to interest, costs, attorney's

fees and delay damages.

                            COUNT IV- 42 U.S.C. § 1983
                               MONELL CLAIM
                     PLAINTIFFS v. TOWN OF PHILLIPSBURG

35. All preceding paragraphs are fully incorporated herein by reference.

36. The Plaintiffs believe and therefore aver that the Defendant, Town of Phillipsburg, has

    maintained for many years a recognized and accepted policies, customs and/or practice of

    condoning and/or acquiescing in the violating of constitutional rights of citizens, including,

    but not limited to, a custom and/or practice of failing to fully investigate and/or assess a

    situations and citizen complaints without regard to their rights or responsibilities as

    individuals, in subjecting individuals to harassment and unwanted sexual contact which

    policies, customs and/or practices is in violation of the United States Constitution.

37. The Plaintiffs believes and therefore avers that the Defendant, Town of Phillipsburg, has

    adopted and maintained for many years, a recognized and accepted policy, custom and/or

    practice of systematically failing to properly train, supervise and discipline its police officers

    and, including the individual defendant, Officer William Lance (badge 305) regarding the

    appropriate procedures for protecting the constitutional rights of individuals such as the
   Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 9 of 11 PageID: 9




   Plaintiffs to be free from sexual misconduct which policy, custom or practice violates the

   Fourteenth Amendments of the Constitution of the United States and the laws of the United

   States and the Commonwealth of Pennsylvania.

38. Upon information and belief, the Defendant, Town of Phillipsburg, has been aware of the

   aforesaid policies, customs and/or practices of the Phillipsburg Police Department for a

   substantial period of time and despite knowledge of the illegal policies, customs and/or

   practices as described above by the supervisory and policy making officers and officials, the

   Defendant failed to take steps to terminate said policies, customs and/or practices; have not

   disciplined or otherwise properly supervised the defendant police officers who engaged in

   said practices; have not effectively trained police officers with regard to the proper

   constitutional and statutory limits in the exercise of their authority and instead have

   sanctioned the policies, customs and/or practices described above.

39. By failing to take action to stop or limit the policies, customs and/or practices and/or by

   remaining deliberately indifferent to the systematic abuses which occurred in accordance

   with and as a direct and proximate result of the policies, customs and/or practices, the

   defendant, Town of Phillipsburg, effectively condoned, acquiesced in, participated in, and

   perpetrated the policies in violation of the Plaintiffs rights under the Fourth and Fourteenth

   Amendments of the Constitution of the United States, the Laws of the United States and of

   the State of New Jersey.

   WHEREFORE, Plaintiffs demand compensatory damages against defendant, Town of

Phillipsburg, in an amount to fairly and adequately compensate the Plaintiffs, plus interest,

costs, attorney's fees and delay damages.
     Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 10 of 11 PageID: 10




                          COUNT V- SUPPLEMENTAL STATE CLAIMS

40. Plaintiffs incorporates by reference paragraphs 1-51 of the instant Complaint.

41. The acts and conduct of the individual defendant Police Officer William Lance in this cause

   of action constitute sexual misconduct, sexual assault, sexual battery, negligent and

   intentional infliction of emotional distress under the laws of the state of New Jersey, and this

   Court has supplemental jurisdiction to hear and adjudicate these claims.

        COUNT VI-SEXUAL HARASSMENT AND GENDER DISCRIMINATION
          UNDER THE NEW JERSEY LAW AGAINST DISCRIMINATION

42. Plaintiffs hereby repeat and reallege all preceding paragraphs as though fully set forth herein.

43. A determinative and/or motivating cause in Defendants’ actions and or inactions was the

   female gender of Plaintiffs.

44. Members of the upper management of Defendant, Town of Phillipsburg had actual

    participation in, or willful indifference to, Defendants' wrongful conduct described herein,

    which warrants the imposition of punitive damages against Defendants.

45. Plaintiffs are now suffering and will continue to suffer irreparable injury and monetary

   damages as a result of all Defendants' discriminatory acts unless and until this Court grants

   their relief requested herein.

46. The conduct of Defendants, as set forth above, was outrageous under the circumstances and

    warrants the imposition of punitive damages against Defendants.

47. Defendants, had actual knowledge of the gender discrimination and sexual harrasment

   encouraged by the Defendants to which Plaintiffs were subjected

48. Defendants failed to take remedial measures to stop the harassment to which the Plaintiffs

    were subjected.
     Case 3:21-cv-14399 Document 1 Filed 07/30/21 Page 11 of 11 PageID: 11




49. Defendants engaged in a pattern of harassment and discrimination when they repeatedly

   allowed female citizens of Phillipsburg to be subject to the Conduct of Police Officer

   William Lance.

50. Upon information and belief, Defendants are responsible for the harassment suffered by

   Plaintiffs because they failed to reasonably promulgate a policy, which promulgation would

   have included informing individuals in the position of Plaintiffs about their rights so that

   Plaintiffs would have complained immediately upon experiencing the first incident of sexual

   harassment.

51. Defendant Town of Phillipsburg lacked mandatory anti-harassment trainings and policies

   which it enforced unequivocally.

52. No effective or adequate sensing or monitoring mechanisms existed to check the

   trustworthiness of Defendant Borough’s complaint structure.

53. Defendant, Town of Phillipsburg’s management was not unequivocally committed, from the

   top down, that harassment would not be tolerated.

   WHEREFORE, Plaintiffs demand judgment against the Defendants jointly, severally and in

the alternative, together with compensatory damages, punitive damages, interest, costs, attorneys’

fees, enhanced attorneys’ fees and any other relief the Court deems equitable and just.

                                             Respectfully submitted,

                                             STAMPONE O’BRIEN DILSHEIMER LAW

                                             BY:     /s/Kevin P. O’Brien
                                                     KEVIN P. OBRIEN, ESQUIRE
                                                     Attorney for Plaintiff
                                                     500 Cottman Avenue
                                                     Cheltenham, PA 19012
                                                     (215) 663-0400
                                                     kobrien@stamponelaw.com
